Mathews, J.
delivered the opinion of the court. This is an appeal from a judgment rendered by the court below, on a motion to set aside and annul an execution which had issued on a judgment obtained by the plaintiff and present appellant, against the defendants and appellees.
The record shews that a fieri facias had issued previous to the one which forms the subject of the present dispute, and had been returned by *391the sheriff, executed by seizing in the hands of Mr. Hall, agent for a certain lottery, the monies, goods, chattles, and other property which he might have, belonging to the defendants.
East'n. District.

Feb. 1825.

Morse for the plaintiff. Hennen for the defendants.
It does not appear that any disposition was made of the property thus seized, before the issuing of the second writ, which was quashed by the district court. To allow seizure after seizure under execution, at the whim and caprice of plaintiffs, without any attempt to sell the property first taken by the sheriff for the purpose of satisfying judgments, might lead to extreme oppression on defendants. Such a course of proceeding, is, in our opinion, not tolerated by law; and ought to be arrested as soon as possible. The court below, therefore acted correctly, in sustaining the defendants, motion, and quashing the second writ. See 2 Martin's Dig. 168, 2Bacon, 719, 720, and 717.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.